Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 12/10/2019, is a national stage entry of PCT/EP2018/065646, filed on 6/13/2018. A claim for foreign priority has been made to 17176379.0, filed on 6/16/2017. A certified copy of the foreign priority document is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1-18 are pending as of the reply filed on 6/9/21. Applicant’s election of invention II, claims 1-12 and 15-18, drawn to a method of treating a pain with acute or chronic pain comprising administering bromhexine, in the reply filed on 6/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction requirement is made final. 
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/21.
Claims 1-12 and 15-18 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation of administering a patient a composition comprising bromhexine or a salt thereof. However, claim 1, from which claim 12 depends from, doesn’t recite a composition.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested that the term “further” be added before “comprising” to overcome this rejection.

Claim 15 is drawn to a method of treating a patient with acute or chronic pain, but depends from claim 13, which is drawn to a topical pharmaceutical composition. There is insufficient antecedent basis for the method of treating acute or chronic pain in claim 15, since the claim depends from a claim drawn to a composition and not to a method of treatment.
It is suggested claim 15 be amended as an independent claim to overcome this rejection.


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esperester et. al., US 20030166732 A1 (publ. 9/4/2003).
The claims are drawn to a method of treating a patient with acute or chronic pain comprising administering to the patient bromhexine or a salt thereof.
Esperester teaches the administration of pharmaceutical compositions comprising ambroxol, bromhexine, or pharmaceutical salts thereof for treating painful conditions in the oral and pharyngeal cavity (Title & Abstract; para [0002], [0005], [0008]). Esperester teaches ambroxol as a metabolite of bromhexine, and exemplifies a composition comprising both . 

Claims 1-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeyens-Cabrera et. al., WO 2009103487 A1 (publ. 8/27/2009). 
Baeyens-Cabrera teaches the use of sigma receptor ligands for treating neuropathic pain that has developed as a consequence of chemotherapy (Title & Abstract; p. 1, lines 5-6). Baeyens-Cabrera teaches peripheral neurotoxicity as a clinically significant complication of cancer chemotherapy, with neuropathic pain, allodynia, and hyperalgesia developing in a number of cases (p. 2, lines 3-22). Baeyens-Cabrera teaches administration of a compound that binds to the sigma receptor is highly effective for treating neuropathic pain, allodynia, and hyperalgesia developing after chemotherapy (p. 2, line 26-p. 3, line 2). Treatment of peripheral neuropathic pain is further taught (p. 7, line 26-p. 8, line 2); specifically, treatment of this type of pain is a preferred embodiment (p. 32, line 20). Chronic peripheral neuropathic pain is also taught (p. 2, lines 3-11; p. 7, lines 16-25). Baeyens-Cabrera teaches compounds that bind to rd compound from bottom of page). Bromhexine HCl is further included within a specific embodiment of sigma receptor ligands having an IC50≤ 250 nM (p. 23, line 5, Table 2-p. 28, line 1, with emphasis on p. 24, left col., last compound). Baeyens-Cabrera teaches the sigma receptor ligand compounds to be administered in a pharmaceutical composition, and that various routes of administration are acceptable, including orally, topically, and transdermally, in dosage forms such as creams, liquids, and transdermal patch (p. 29, line 24-p. 31, line 24). Treatment of humans or other mammals is taught (p. 36, line 14-p. 37, line 9). Baeyens-Cabrera teaches treatment of pain in the orofacial region, e.g., the face and mouth, including acute and chronic pain in this region (p. 34, lines 14-15; p. 38, lines 3-12); as such, it would have been prima facie obvious to have treated peripheral neuropathic pain localized to the orofacial region. As Baeyens-Cabrera teaches treatment of neuropathic pain developing as a consequence of chemotherapy, including allodynia and hyperalgesia, and acute and chronic peripheral neuropathic pain comprising administering a sigma receptor ligand, with bromhexine HCl included within a specific embodiment of such compounds, it would have been prima facie obvious to one of ordinary skill in the art, to have arrived at the instantly claimed method of treatment, with a reasonable expectation of success. 


Information Disclosure Statement
The IDS filed on 12/10/19 has been considered. 


Conclusion
Claims 1-12 and 15-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner




/SARAH PIHONAK/Primary Examiner, Art Unit 1627